IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 29, 2009

                                     No. 08-31112                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



LEE TREADWAY,

                                                   Plaintiff–Appellant,
v.

TIM WILKINSON; STACY FERGUSON; D BEAUBOEUF; CHRISSY
CHATMAN; SANDY TAYLOR; KEVIN JORDAN; LIEUTENANT MELVIN
BRAXTON; LIEUTENANT BEVERS; CARL COLEMAN; J JOHNSON;
SANGRIA FITCH; E BREXTON; MELBOU, Correction Officer,

                                                   Defendants–Appellees.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              USDC No. 06-1182-A


Before GARZA, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Lee Treadway, Louisiana prisoner # 96980, appeals from the district
court’s grant of summary judgment in favor of the defendants. We affirm the
district court’s judgment.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                        No. 08-31112

       Treadway was an inmate at the Winn Correctional Center (WCC) at the
time of the events in question. On February 11, 2006, Eddie Lambert, an
Orleans Parish Prison inmate temporarily housed at WCC, assaulted Treadway
while Treadway was walking to the cafeteria. Lambert punched Treadway in
the face, knocked him to the floor and kicked him. Treadway sustained a cut
and bruising under his right eye, a cut on his inner lip, and a knot on the left
side of his head.
       Treadway brought suit against the defendants, alleging that prison
officials had failed to protect him from the violence. In his complaint, Treadway
asserted that Ferguson, a floor officer, allowed Lambert to leave his tier without
receiving clearance from Taylor, the shift supervisor. Treadway also asserted
that Ferguson stood by and watched while Lambert attacked him. Treadway
stated that Beaubouef and Jordan similarly did not act to prevent the assault.
Finally, according to Treadway, Taylor and Ferguson set him up to be attacked.
       We review a district court’s grant of summary judgment de novo.1
Summary judgment is appropriate when “there is no genuine issue as to any
material fact” and “the movant is entitled to judgment as a matter of law.” 2 The
court considers the evidence in the light most favorable to the non-moving party.
       Prison officials have a duty under the Eighth Amendment to protect
prisoners from violence at the hands of other prisoners.3 However, not every
injury suffered by an inmate at the hands of another “translates into
constitutional liability for prison officials responsible for the victim’s safety.”4



       1
           Duffy v. Leading Edge Prods., Inc., 44 F.3d 308, 312 (5th Cir. 1995).
       2
           FED. R. CIV. P. 56(c)(2).
       3
         Farmer v. Brennan, 511 U.S. 825, 833 (1994); Horton v. Cockrell, 70 F.3d 397, 400-01
(5th Cir. 1995).
       4
           Farmer, 511 U.S. at 834.

                                               2
                                         No. 08-31112

To establish a failure-to-protect claim, the plaintiff must prove that he was
detained “under conditions posing a substantial risk of serious harm and that
prison officials were deliberately indifferent to his need for protection.”5 A
defendant acts with deliberate indifference when he is aware of the facts from
which the inference could be drawn that a substantial risk of serious harm exists
and he in fact draws the inference.6
      In this case, Treadway has not presented sufficient evidence to make out
a failure-to-protect claim. Treadway makes allegations against only Beaubouef,
Jordan, Taylor, and Ferguson.              The other defendants are not accused of
wrongdoing, and indeed some were added solely in order to obtain their
testimony at trial. As for Beaubouef, Jordan, Taylor, and Ferguson, Treadway
has not presented competent summary judgment evidence that they were
deliberately indifferent to a substantial risk of serious harm to him. Treadway
admits that he did not know Lambert before the attack.              Treadway has
presented no evidence that any of the defendants knew that Lambert might
present a threat of harm to Treadway. The record establishes that Ferguson and
other WCC employees followed the proper procedure at the time of the
altercation. Therefore, Treadway has not shown that there is a genuine issue
of material fact as to whether the defendants acted with deliberate indifference
to a substantial risk of serious harm.
                                     *        *         *
      For these reasons, we AFFIRM the district court’s grant of summary
judgment in favor of the defendants.




      5
          Neals v. Norwood, 59 F.3d 530, 533 (5th Cir. 1995).
      6
          Id.

                                              3